Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 1 of 35
FILED IN CLERK'S OFFICE

U.S.D.C. Atlanta
FEB 06 2020

JAMES N. HATTEN, Clark
By: Deputy Clerk
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

NATIONAL UROLOGICAL GROUP, INC., et al.,

1:04-CV-3294-CAP
Defendants,

And

TRUIST BANK,

Garnishee.

me ee Ne ee ee ee ee

 

APPLICATION FOR WRIT OF CONTINUING GARNISHMENT

The Federal Trade Commission, an independent agency of the United
States government, applies in accordance with 28 U.S.C. § 3205(b)(1) to the Clerk
of Court for the Northern District of Georgia to issue a Writ of Continuing
Garnishment upon the judgment entered against the defendant Jared Wheat,
(hereafter referred to as “the Judgment debtor”), whose last known address is:

10304 Papillon Trace
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 2 of 35

Alpharetta, GA 30022

dis A judgment in the amount of $40,000,950 plus costs and post-
judgment interest at the rate of 1.42% per annum, was entered, jointly and
severally, against the Judgment debtor, Hi-Tech Pharmaceuticals, Inc., and
Stephen Smith on or about October 31, 2017 (Dkt. No. 969). The judgment
balance as of January 14, 2020 is $39,929,522.07.

2 The Federal Trade Commission demanded payment of the judgment
debt from the Judgment debtor not less than 30 days before the date of this
application, and the Judgment debtor has failed to satisfy the debt.

a Based on the information in its possession, the Federal Trade
Commission believes that the Garnishee has money, accounts, funds or property
of the Judgment debtor in its possession, custody or control, and said property is
a nonexempt interest of the Judgment debtor subject to garnishment.

The name and address of the garnishee is:

Truist Bank

214 N. Tryon Street

Charlotte, NC, 28202

WHEREFORE, the Federal Trade Commission requests that the clerk issue

a Writ of Continuing Garnishment to the garnishee.

2
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 3 of 35

Dated this 4th day of February, 2020.

Respectfully submitted,

CRYSTAL D. OSTRUM
ATTORNE

Le OO

 

CRYSTAL D. OSTRUM
costrum@fte.gov

FEDERAL TRADE COMMISSION
600 Pennsylvania Avenue, NW
Mailstop CC-9528

Washington, DC 20580

Tel: (202) 326-3405

Fax: (202) 326-3197
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 4 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.
NATIONAL UROLOGICAL GROUP, INC., et al.,
1:04-CV-3294-CAP
Defendants,
And
TRUIST BANK,

Garnishee.

ee ee ee ee ee ee ee ee

 

WRIT OF CONTINUING GARNISHMENT
TO: Truist Bank
214 N. Tryon Street
Charlotte, NC, 28202
The Federal Trade Commission has filed an Application for Writ of

Continuing Garnishment against the property of Jared Wheat, (hereafter referred

to as “the Judgment debtor”) in accordance with 28 U.S.C. § 3205.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 5 of 35

1s A judgment has been entered, jointly and severally, against the
Judgment debtor, Hi-Tech Pharmaceuticals, Inc., and Stephen Smith in the
amount of $40,000,950 plus interest at the rate of 1.42%, per annum witha
balance of $39,929,522.07 as of January 14, 2020.

2; You are hereby required to withhold and retain pending
further order, any property, funds, accounts, monies, stock, or earnings of the
Judgment debtor.

2% You are further required by law to answer in writing, under
oath, within ten (10) days after receipt of the Writ, providing the following
information; (1) Whether you have any property owned by or due to the
Judgment debtor, including funds, accounts, monies, stock, or earnings in your
custody, control or possession; (2) A description of the property and the value of
the property; (3) A description of any previous garnishment to which such
property is subject and the extent to which any remaining property is not
exempt; (4) The amount you are holding, owe, or anticipate owing to the
Judgment debtor.
4. You must, within ten (10) days of your receipt of this Writ, file the original

written answer to this Writ with the Clerk of Court for the Northern District of

iz
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 6 of 35

Georgia at 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA
30303. Additionally, you are required by law to serve a copy of your answer
upon the Judgment debtor, Jared Wheat, 10304 Papillon Trace

Alpharetta, GA 30022, and upon Crystal D. Ostrum, Federal Trade Commission,
600 Pennsylvania Avenue, NW, Mailstop CC-9528, Washington, DC 20580.

3. Under the law, there is property, which may be exempt
from garnishment. Property which the court may rule exempt, upon issuance of
the Disposition Order or an Agreed Garnishment, is listed on the attached
Exemption Claim Form directed to the Judgment debtor.

6. If you fail to answer this Writ or withhold property in accordance
with this Writ, the Federal Trade Commission may petition the Court for an
order requiring you to appear before the Court.

2 If you fail to appear or do appear and fail to show good cause why
you failed to comply with this Writ, the Court may enter a judgment against you
for the value of the Judgment debtor's non-exempt property. It is unlawful to

pay or deliver to the Judgment debtor any item attached by this Writ.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 7 of 35

8. The Court may also award a reasonable attorney's fee against you if the
Writ is not answered within the time specified and if the Federal Trade

Comumnission files a petition requiring you to appear.

vate. FEB 05 2020

JAMES N. HATTEN
CLERK OF COURT

NORTHERN DISTRICT OF GEORGIA

By
DEPUTY CLERK
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 8 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

NATIONAL UROLOGICAL GROUP, INC., et al.,

1:;04-CV-3294-CAP
Defendants,

And

TRUIST BANK,

Garnishee.

Nm ee ee eee ee eee eee ee

 

CLERK'S NOTICE OF POST-JUDGMENT GARNISHMENT AND
INSTRUCTIONS TO DEFENDANT-JUDGMENT DEBTOR

You are hereby notified that property in the possession, custody or control
of the garnishee including any and all funds, accounts, monies, stock, or earnings
of Jared Wheat, (hereafter referred to as “the Judgment debtor’) is being taken by
the Federal Trade Commission which has a court judgment in Civil Action No.

1:04-CV-3294-CAP, the United States District Court, Northern District of Georgia,
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 9 of 35

in the sum of $40,000,950. A judgment balance of $39,929,522.07 remains
outstanding as of January 14, 2020.

In addition, you are hereby notified that there are exemptions under the
law, which may apply if you, the Judgment debtor, can demonstrate to the Court
that they apply. The attached Notice to Judgment Debtor Regarding Exemptions
and Exemption Claim Form summarize the major exemptions.

You have a right to ask the Court to return your property to you if you
think you do not owe the money, or that an exemption applies.

If you want a hearing, you must file your objection[s] within twenty (20)
days of receipt of the Writ or within twenty (20) days of receipt of the answer of
the garnishee. You must file your objection{s] with the Clerk of Court for the
Northern District of Georgia at 2211 United States Courthouse, 75 Ted Turner
Drive, SW, Atlanta, GA 30303 and reference Civil Action No. 1:04-CV-3294-CAP.
You must also send a copy of your objection[s] and Request for Hearing to
Crystal D. Ostrum, Federal Trade Commission, 600 Pennsylvania Avenue, NW,
Mailstop CC-9528, Washington, DC 20580.

If you wish, you may use the Request for Hearing Form and the

Exemption Claim Form and follow the instructions contained in the Notice to

Zz
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 10 of 35

Judgment Debtor Regarding Exemptions. The hearing will take place when
scheduled by the Court in accordance with 28 U.S.C. § 3205(c)(5).

You should explain to the judge why you believe that the taken property is
exempt or why you think you do not owe a debt to the Federal Trade
Commission; however, please note that the issues to be decided in this action
will be limited: (1) To the validity of any claim for exemption; (2) to compliance
with any statutory requirements for the issuance of the Writ; and (3) Only if the
judgment is by default and only to the extent that the Constitution or any other
law of the United States provides a right to review, to: (a) The probable validity
of the claim for the judgment debt; and (b) the existence of good cause for setting
aside such judgment. The burden is on you to prove the grounds in support of
your objection[s] and right to a hearing.

If you live outside the federal judicial district from which the Writ issued,
you may request, not later than twenty (20) days after you receive this notice,
that this proceeding be transferred by the Court to the federal judicial district in
which you reside. You must make your request in writing and deliver it to the
Clerk of the Court for the Northern District of Georgia at Northern District of

Georgia, 2211 United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA

3
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 11 of 35

30303. You must also send a copy of your request to Crystal D. Ostrum, Federal
Trade Commission, 600 Pennsylvania Avenue, NW, Mailstop CC-9528,
Washington, DC 20580.

Be sure to keep a copy of this packet for your own records. If you have any
questions about your rights or about this procedure, you should contact a lawyer
or an office of public legal assistance. The Clerk is not permitted to give legal
advice, but may be able to refer you to other sources of information.

pate. FEB 05 2020

JAMES N. HATTEN
CLERK OF COURT
NORTHERN DISTRICT OF GEORGIA

By
DEPUTY CLERK
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 12 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
v.

NATIONAL UROLOGICAL GROUP, INC., et al.,
1:04-CV-3294-CAP

eee ON OO OO

 

Defendants,
And
TRUIST BANK,
Garnishee.
)
REQUEST FOR HEARING

 

[_] Ihereby request a court hearing. Notice of the hearing should be mailed to
me at:

(Address)

 

 

My objection and/or other reason[s] for seeking a hearing is the
following:

 

 
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 13 of 35

Date:

 

Signature of Judgment Debtor

 

Judgment Debtor's Printed Name

 

Judgment Debtor's Address

 

Judgment Debtor's Telephone No.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 14 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.
NATIONAL UROLOGICAL GROUP, INC., et al,
1:04-CV-3294-CAP
Defendants,
And

TRUIST BANK,

Garnishee.

ee ee ee ee ee ee ee

 

NOTICE TO JUDGMENT DEBTOR
REGARDING EXEMPTIONS

 

The attached post-judgment process has been issued at the request of the
Federal Trade Commission.

The law provides that certain property is exempt and cannot be taken.
This Notice lists the applicable exemptions. There is no exemption solely

because you are having difficulty paying your debts.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 15 of 35

If you claim an exemption, you should (1) fill out the Request for Hearing
Form and the Exemption Claim Form and (2) deliver the form to the Clerk of
Court for the Northern District of Georgia at Northern District of Georgia, 2211
United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303. You
must also send a copy of your request to Crystal D. Ostrum, Federal Trade
Commission, 600 Pennsylvania Avenue, NW, Mailstop CC-9528, Washington,
DC 20580. If you request a hearing, you should come to court ready to explain
why your property is exempt, and you should bring any documents which may
help you prove your case. If you do not come to court at the designated time and
prove that your property is exempt, you may lose some of your rights. It may be

helpful to you to seek the advice of an attorney in this matter.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 16 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

NATIONAL UROLOGICAL GROUP, INC.,, et al,
1:04-CV-3294-CAP

Ne ee ee ee ee ee ee ee ee ee ee te ee 8

 

Defendants,
And
TRUIST BANK,
Garnishee.
EXEMPTION CLAIM FORM

 

You may claim certain property as exempt. You have to choose between
two exemptions schemes. 28 U.S.C. § 3014(a). You may not choose both schemes,
and you may not pick and choose between them.

Please note that the descriptions below are summaries of complicated
statutes. Also, the list provided includes important exemption claims, but may

not include exemptions applicable in unusual situations or to your case. You

3
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 17 of 35

should refer to applicable law for complete descriptions of the provisions set out
below and for other laws that may apply in your situation.
First Scheme: Federal Bankruptcy Law Exemptions 11 U.S.C. § 522(d):

(a) $25,150 of equity in your residence.
11 U.S.C. § 522(d)(1). $

(b) $4,000 of equity in a motor vehicle.
11 U.S.C. § 522(d)(2). $

(c) $13,400 in personal property, household furnishings
and apparel, but no single item can have a value
greater than $625. 11 U.S.C. § 522(d)(3). $

(d) Jewelry worth up to $1,700. 11 U.S.C. § 522(d)(4). $

(e) Property totaling up to $1,325 in value, plus up to
$12,575 of any unused amount of the exemption
provided in (a), above. 11 U.S.C. § 522(d)(5). $

(f) $2,525 of equity in professional books, implements,
or tools of your trade or your dependent’s trade.
11 U.S.C. § 522(d)(6). $

(g) Any unmatured life insurance contract owned, other
than credit life insurance, 11 U.S.C. § 522(d)(7). $

(h) The aggregate value, up to $13,400, of any accrued
dividend or interest under, or loan value of, any
2
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 18 of 35

unmatured life insurance contract you own, but only

if you are the insured or you are a dependent of the
insured. 11 U.S.C. § 522(d)(8). $

(i) Professionally prescribed health aids for you or your
dependents. 11 U.S.C. § 522(d)(9). $

(j) Your right to receive:
(1) a social security benefit, unemployment
compensation, or a local public assistance benefit;
(2) a veteran’s benefit;
(3) a disability, illness, or unemployment benefit;
(4) alimony, support, or separate maintenance to the
extent reasonably necessary for the support of the
debtor and any dependent of the debtor;
(5) a payment under a stock bonus, pension,
profitsharing, annuity, or similar plan or contract
on account of illness, disability, death, age, or
length of service, to the extent reasonably
necessary for the support of the debtor and the
debtor’s dependents unless certain exceptions
apply. 11 U.S.C. § 522(d)(10). $

(k) Your right to receive, or property that is traceable to:
(1) an award under a crime victim’s reparation law;
(2) a payment on account of the wrongful death of a
person you were dependent on;
(3) a payment from a life insurance policy for
someone you were dependent on;
(4) a payment not to exceed $25,150 for
personal injury suffered by you or someone you

a
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 19 of 35

were dependent on;

(5) a payment in compensation for lost earnings by

the debtor or someone the debtor is dependent on.

11 U.S.C. § 522(d)(11). $

(1) Retirement funds to the extent they are exempt
under certain sections of the Internal Revenue
Code. 11 U.S.C. § 522(d)(12). $

Second Scheme: Combination of Federal and State Exemptions

You may choose from both Federal (Part I) and State (Part [[) exemptions in
this scheme, see 28 U.S.C. § 3014(a)(2).

Part I: Federal Law Exemptions:

 

(a) Veterans’ benefits. 38 U.S.C. § 3101. $

(b) Social Security benefits and Supplemental Security
income. 42 U.S.C. § 407.

(c) Members of armed services. 10 U.S.C. § 1440,
38 U.S.C. § 562. $

(d) Federal civil service retirement benefits. 5 U.S.C. §
8346 and 22 U.S.C. § 4060(c). $

(e) Annuities to survivors of federal judges. 28 U.S.C. §
376(n). $

(f) Longshoremen and Harborworkers Compensation
Act. 33 U.S.C. § 916. $
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 20 of 35

(g) Black lung benefits. 30 U.S.C. §§ 931(b)(2)(F) and
932(a). $

(h) Seaman’s, master’s or fisherman’s wages, except for
child support or spousal support and maintenance. 46
U.S.C. §§ 1108-1109(a-c).

Note: Exemptions listed under (a) through (h) above
may not be applicable in child support and alimony

cases. 42 U.S.C. § 659. $
(i) Railroad retirement, pension, unemployment benefits.

45 U.S.C. §§ 231(m), 352(e). $
(j) Compensation for war risk hazard. 42 U.S.C. § 1717. $

Part Il: State Law Exemptions:

(a) Alimony, Support and Separate Maintenance. Exempt
to the extent necessary for the debtor’s and dependents’
support. Ga. Code Ann. § 44-13-100(a)(2)(D). $

(b) Claims for Negligence or Tortious Conduct. Debtor may
exempt compensation for wrongful death to the extent

necessary for support; loss of future earnings to the extent
necessary for support; and up to $10,000 in personal injury
payments. Ga. Code Ann. § 44—13-100(a)(11)(B), (C), (D)

and (E). $

(c) Crime Victims’ Compensation.
Ga. Code Ann. § 44—13-100(a)(11)(A), § 17-15-8. $

(d) Fraternal Benefit Society Benefits.
Ga. Code Ann. § 33-15-62. $
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 21 of 35

(e) Homestead or Residential Property. Debtor may exempt
$21,500 [$43,000 if debtor is one of two spouses] in any
property that the debtor or a dependent uses as a residence

OR in a burial plot. Ga. Code Ann. § 44—13—100(a)(1). $

(f) Insurance Benefits. Debtor may exempt unmatured life
insurance contracts other than credit life insurance and up

to $2,000 in dividends, interest or loan value of an unmatured
life insurance contract if the debtor or a dependent is the
insured; life insurance payments are exempt to the extent
necessary for the debtor’s support; debtor may further exempt
up to $250 in monthly income benefits and all other proceeds
of accident and sickness policies, including group or blanket
policies and disability benefits provided under life insurance
policies. Ga. Code Ann. §§ 33-29-15, 33-30-10, and
44—13-]00(a)(8) and (9). $

(g) Motor Vehicles. Debtor may exempt up to $5,000 in all
motor vehicles. Ga. Const. art. 1, § 1, 726; Ga. Code Ann.
§ 44-13-100(a)(3). $

(h) Pension and Retirement Benefits. Social security benefits

are completely exempt but pension and annuity payments are
only exempt to the extent necessary for the debtor’s and
dependents’ support; debtor’s interest in an employee retirement
plan is exempt prior to distribution; moneys paid into

or out of the assets and income of an authorized health

savings account or medical savings account are exempt.

Ga. Code Ann. §§ 44-13—100(a)(2)(A), (E), (G);

47—2-332 and exemption statutes noted thereafter. $
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 22 of 35

(i) Personal Property. Debtor may exempt $5,000 in

household goods, clothing, appliances, books, animals,

crops or musical instruments but no item worth more than

$300; professionally prescribed health aids; $500 in jewelry

and $1,200 in any item plus unused homestead exemption.

Ga. Code Ann. § 44—13~-100(a)(4), (5), (6) and (10). $

(j) Public Assistance. Ga. Code Ann. §§ 44—13—100(a)(2)(A),
49-4—35 —-58 and —84. $

(k) Trade Implements. Exempt up to $1,500.
Ga. Code Ann. § 44—13-—100(a)(7). $

(1) Unemployment Compensation.
Ga. Code Ann. §§ 34—-8—252 and 44-13-100(a)(2)(A). $

(m) Veterans’ Benefits. Ga. Code Ann. § 44-13-100(a)(2)(B). $

(n) Wages. Debtor may exempt the greater of 75% of his
disposable earnings for the week or 30 times the federal
minimum hourly wage per week; salaries of officials and
employees of state and its subdivisions are subject to
garnishment except when the judgment serving as basis

for the garnishment arises out of liability incurred in the

scope of government employment while responding to an
emergency. Ga. Code Ann. §§ 184-20 and —21. $

(0) Workers’ Compensation. Ga. Code Ann. § 34—9-84. $
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 23 of 35

The statements made in this claim of exemptions and request for hearing are listed
at fair market value of the property and I declare under penalty of perjury that

they are true and correct.

 

Signature of Defendant

 

Defendant's printed or typed name

 

Date

 

Defendant's Address

 

Defendant's Telephone Number
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 24 of 35

TO:

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.
NATIONAL UROLOGICAL GROUP, INC., et al,

1:04-CV-3294-CAP
Defendants,

And

TRUIST BANK,

Garnishee.

See a ae NL Se a ee Se ae le

 

Truist Bank
214 N. Tryon Street
Charlotte, NC, 28202

INSTRUCTIONS TO THE GARNISHEE
PLEASE READ THESE INSTRUCTIONS CAREFULLY. THIS

GARNISHMENT IS ISSUED PURSUANT TO FEDERAL LAW AND
MAY BE DIFFERENT FROM STATE GARNISHMENTS.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 25 of 35

Attached is a Writ of Continuing Garnishment instructing you to provide
the following information, in writing, under oath, within ten (10) days of receipt
of the Writ:

(1) Whether you have in your possession, custody or control any of the
property of the Judgment debtor, including funds, accounts, monies, stock, or
earnings of the Judgment debtor;

(2) A description of such property and the value of the property; and

(3) A description of any previous garnishment to which such property

is subject and the extent to which any remaining property is not
exempt.

You are required by law to file an Answer to the Writ within ten (10) days
of your receipt of the Writ with the Clerk of Court for the Northern District of
Georgia at Northern District of Georgia, 2211 United States Courthouse, 75 Ted
Turner Drive, SW, Atlanta, GA 30303. You may complete the attached form
entitled “ANSWER OF THE GARNISHEE FORM” and use it as your written
answer to the Writ.

You must also serve a copy of your answer on the Judgment debtor, Jared
Wheat, 10304 Papillon Trace, Alpharetta, GA 30022, Norcross, GA 30071 and

upon Crystal D, Ostrum, Federal Trade Commission, 600 Pennsylvania Avenue,

NW, Mailstop CC-9528, Washington, DC 20580.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 26 of 35

You are required to withhold and retain any property in which the
Judgment debtor has, or may in the future have a substantial non-exempt
interest, until the Court's Entry of the Final Disposition Order which will direct
you as to payment of the withheld and retained funds and will provide further
instructions as to future payments.

i. AMOUNT GARNISHED. All money, accounts, funds or property of

the Judgment debtor to the extent of judgment in the amount of

$40,000,950 plus cost and post-judgment interest at the rate of 1.42%

per annum, since October 31, 2017 with a balance of $39,929,522.07.

Za Mail remittances payable by check or money order upon entry of the
Court's Final Disposition Order in Continuing Garnishment to:

Clerk of Court

Northern District of Georgia

2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303
Indicate on each remittance the name of the Judgment debtor, Jared
Wheat, and the case number, 1:04-CV-3294-CAP, so that proper credit will
be given.

3. This is a continuing garnishment. The garnishment can only be terminated

by satisfaction of the full amount of the debt, a court order, or exhaustion

of the property held by you. This garnishment remains in effect as to any
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 27 of 35

property, funds, accounts, monies, stock, or earnings of the Judgment
debtor that may be deposited with you or transferred to you on behalf of
the Judgment debtor at any future date until payment of the full amount of

the debt or until termination by court order.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 28 of 35

The attached Writ or Disposition Order was obtained by the Federal Trade
Commission, pursuant to the Federal Debt Collection Procedures Act, 28
U.S.C. § 3205. If you fail to answer the Writ or fail to withhold property in
accordance with the Writ, the Federal Trade Commission may petition the
Court for an Order requiring you to appear before the Court to answer the
Writ and to so withhold property before the appearance date. The procedures
established under 31 C.F.R. Part 212 for identifying and protecting federal
benefits deposited to accounts at financial institutions DO NOT apply to this
garnishment order. The garnishee should comply with the terms of this writ
and the disposition order, including instructions for withholding, retaining or
turning over any funds deposited to any account(s), pending further order of
the court.

If you fail to appear, or you appear and fail to show good cause why you
failed to comply with the Writ, the court will enter judgment against you for
the value of the Judgment debtor’s nonexempt interest in such property
(including nonexempt disposable earnings).

The Court may also award a reasonable attorney’s fee to the Federal

Trade Commission and against you if the writ is not answered within the time
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 29 of 35

specified herein and if the Federal Trade Commission files a petition
requiring you to appear.
If you have any additional questions, please call Crystal D. Ostrum at

telephone number 202-326-3405.
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 30 of 35

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

 

FEDERAL TRADE COMMISSION,
Plaintiff,
V.

NATIONAL UROLOGICAL GROUP, INC., et al.,
1:04-CV-3294-CAP
Defendants,

And

TRUIST BANK,

Garnishee.

 

ee ee ee ee ee ee eee ee

ANSWER OF THE GARNISHEE FORM

 

bE (Declarant), as the

(Title of Declarant) of Garnishee,

 

(Garnishee's official name)

 

BEING DULY SWORN DEPOSE AND SAY:
i. Choose one as applicable:
[__] GARNISHEE IS AN INDIVIDUAL

Garnishee is or was doing business in name of

 

1
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 31 of 35

[| GARNISHEE IS A PARTNERSHIP OR TRUST.

Declarant is the (Title) of a partnership or
trust known as which is registered in the State
of

[| GARWNISHEE IS A GOVERNMENTAL ENTITY.
Declarant is the (title of declarant) of the

(official name of government entity) with a

 

 

principal office located at
[__] GARNISHEE IS A CORPORATION.
Declarant is the (title of declarant) of the

(corporation name), which is organized under the

 

laws of the State of

 

Ds The Garnishee may be contacted through the following individual,
at the following telephone number(s), and with the following identifying

information:

 

 

 
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 32 of 35

3. On the day of 20___, Garnishee was served with

 

the Writ of Continuing Garnishment.

4. Declarant states the following regarding the subject of the Writ:

 

 

 

 

Yes No
__ ~=____—*cThe Garnishee has custody, control or possession of the
following property in which the Judgment debtor maintains
an interest, including funds, accounts, monies, stock, or
earnings of the Judgment debtor, as described below:
Description of Approximate Description of Debtor's
Property Value Interest of Property
(1)
(2)
(3)
(4)
5. Declarant states the following regarding whether there is any other

garnishment currently in effect as to the property. If the answer is yes, the

declarant describes the other action below.

Yes No

 

 

 
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 33 of 35

6.

Garnishee anticipates owing to the Judgment debtor in the future,

the following property including funds, accounts, monies, stock, or earnings of

the Judgment debtor:

—

OO
ho

~
oe Qe

=
—

—

Yes

FA |S es

 

 

 

 

 

No
Amount Estimate Date or Period Due
Check the applicable line below if you DENY that you hold property

7.

subject to this order of garnishment.

The Garnishee has the following objections, defenses, or set-offs to
the Federal Trade Commission's right to the claimed property of the
Judgment debtor:

 

 

 

The Judgment debtor has account(s) at this institution. However,

the account(s) currently contain no assets. The Garnishee,___
will forward assets as they become available in

 

the account(s).

The Garnishee is in no manner and upon no account indebted or
under liability to the Judgment debtor, and the Garnishee does not
have in Garnishee's possession or control any property belonging to

+
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 34 of 35

the Judgment debtor, or in which the Garnishee has an interest; and
is inno manner liable as Garnishee in this action for the following
reasons(s):

 

 

 

8. Garnishee delivered the Answer to the Clerk of Court for the Northern
District of Georgia at: 2211 United States, Courthouse, 75 Ted Turner Drive, SW,
Atlanta, GA 30303. The Garnishee mailed a copy of this Answer by first-class
mail to the Judgment debtor, Jared Wheat, 10304 Papillon Trace, Alpharetta, GA
30022 and to Crystal D. Ostrum, Federal Trade Commission, 600 Pennsylvania

Avenue, NW, Mailstop CC-9528, Washington, DC 20580.

 

Representative of Garnishee

 

 

 

(Title)
(Address)
(Telephone Number)
Subscribed and sworn before
methis__ day of 20__
Notary Public
(SEAL) My Commission expires:
Case 1:04-cv-03294-CAP Document 1086 Filed 02/05/20 Page 35 of 35

ATTACHMENT TO ANSWER OF GARNISHEE

 

The Original Answer (and checks or money order upon entry of the Court's
Final Disposition Order) must be mailed to:

Clerk of Court, Northern District of Georgia
2211 United States Courthouse

75 Ted Turner Drive, SW

Atlanta, GA 30303

A copy of the answer must also be delivered to:

Federal Trade Commission
600 Pennsylvania Avenue, NW
Mailstop CC-9528
Washington, DC 20580

Attn: Crystal D. Ostrum

A copy of the answer must be sent to the Judgment debtor:

Jared Wheat
10304 Papillon Trace
Alpharetta, GA 30022
